                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA


TYRONE CAUSEY                                   CIVIL ACTION


VERSUS                                          NO: 18-6467


STATE FARM MUTUAL
AUTOMOBILE INSURANCE CO.                        SECTION: “H”(1)



                         ORDER AND REASONS
      Before the Court is Defendant’s Motion for Partial Summary Judgment
(Doc. 53). For the following reasons, the Motion is GRANTED IN PART.


                              BACKGROUND
      Plaintiff Tyrone Causey brought this suit against his uninsured motorist
carrier, State Farm Mutual Automobile Insurance Company, for injuries he
sustained in an automobile accident on June 8, 2015. Plaintiff alleges that he
sustained injuries to his neck, back, elbow, and knee, and suffers from post-
traumatic stress disorder (PTSD), anxiety, and depression as a result of the
accident. Plaintiff alleges more than $130,000 in medical expenses. Defendant
State Farm issued an insurance policy to Plaintiff with $1,000,000 in
uninsured motorist coverage (“UM coverage”) and $100,000 in medical

                                      1
payments coverage (“MPC”). Defendant paid all of the medical expenses
submitted by Causey under the MPC until its $100,000 limit was reached. On
June 21, 2016, Defendant made an unconditional tender to Plaintiff for
$25,000. Plaintiff alleges that Defendant is in bad faith for failing to tender a
reasonable amount to cover his medical expenses and for failing to timely pay
his transportation costs.
      Defendant moves for summary judgment on Plaintiff’s claims for
penalties and attorney’s fees under Louisiana Revised Statutes § 22:1892. 1
Defendant argues that it was not in bad faith in its handling of Plaintiff’s claim,
and Plaintiff therefore cannot succeed on these claims.


                                LEGAL STANDARD
      Summary judgment is appropriate “if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with affidavits, if
any, show that there is no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.” 2 A genuine issue
of fact exists only “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” 3
      In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor. 4 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden

      1 The parties incorrectly cite to the earlier numbering of this statute, §§ 22:658.
      2 Sherman v. Hallbauer, 455 F.2d 1236, 1241 (5th Cir. 1972).
      3 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
      4 Coleman v. Houston Indep. Sch. Dist., 113 F.3d 528, 532 (5th Cir. 1997).

                                               2
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.” 5 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.” 6 “In response to a
properly supported motion for summary judgment, the non-movant must
identify specific evidence in the record and articulate the manner in which that
evidence supports that party’s claim, and such evidence must be sufficient to
sustain a finding in favor of the non-movant on all issues as to which the non-
movant would bear the burden of proof at trial.” 7 “We do not . . . in the absence
of any proof, assume that the nonmoving party could or would prove the
necessary facts.” 8 Additionally, “[t]he mere argued existence of a factual
dispute will not defeat an otherwise properly supported motion.” 9



                               LAW AND ANALYSIS
       Defendant seeks a judgment dismissing Plaintiff’s bad faith claims
against it. Louisiana Revised Statutes § 22:1892 provides that an insurer in
Louisiana has a duty to pay a claim in a timely fashion and that when a failure
to pay is found “to be arbitrary, capricious, or without probable cause” then the
insurer may be liable for the resulting damages and for statutory penalties,



      5  Engstrom v. First Nat’l Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th Cir. 1995).
      6  Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).
       7 John v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th

Cir. 2004) (internal citations omitted).
       8 Badon v. R J R Nabisco, Inc., 224 F.3d 382, 394 (5th Cir. 2000) (quoting Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
       9 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).

                                              3
attorney’s fees, and costs. 10 To procure penalties and damages, an insured
must demonstrate that “(1) an insurer has received satisfactory proof of loss,
(2) the insurer fails to tender payment within [30 days] of receipt thereof, and
(3) the insurer’s failure to pay is arbitrary, capricious or without probable
cause.” 11 The Louisiana Supreme Court has held that “arbitrary, capricious, or
without probable cause” is synonymous with “vexatious.” 12 An insurer is
“vexatious” when its refusal to pay a claim is unjustified, without reasonable
or probable cause or excuse. 13 “An insurer does not act arbitrarily and
capriciously . . . when it withholds payment based on a genuine (good faith)
dispute about the amount of a loss or the applicability of coverage.” 14 “The
sanctions of penalties and attorney fees are not assessed unless a plaintiff’s
proof is clear that the insurer was in fact arbitrary, capricious, or without
probable cause in refusing to pay.” 15
       Defendant argues that its failure to pay Plaintiff’s full claim for his
injuries is a result of its good faith dispute regarding whether the June 8, 2015
accident was the cause of Plaintiff’s injuries. Over the course of two years,
Plaintiff has been involved in three automobile accidents. As a result of the
first accident, State Farm paid Plaintiff $100,000 in MPC and more than
$400,000 in UM coverage for his injuries. As a result of the second accident,
State Farm paid Plaintiff $100,000 in MPC and more than $200,000 in UM


       10 LA. REV. STAT. § 22:1892(B)(1).
       11 La. Bag. Co., Inc. v. Audubon Indem. Co., 999 So.2d 1104, 1112–1113 (La. 2008).
       12 Id. at 1114.
       13 Dickerson v. Lexington Ins. Co., 556 F.3d 290,297 (5th Cir. 2009) (citing Reed v.

State Farm Mut. Auto Ins. Co., 857 So.2d 1012, 1021 (La. 2003)).
       14 Id. at 297–298.
       15 Reed, 857 So.2d at 1021.

                                             4
coverage for his injuries. Defendant argues that the injuries that Plaintiff
alleges he sustained in the accident at issue here (“the Third Accident”) are
merely a temporary exacerbation of injuries from the first and second accidents
for which he has already been compensated.
        Defendant asserts that its claims representative made a consistent effort
to gather information regarding Plaintiff’s treatment after the Third Accident,
as well as information pertaining to the first two accidents. It presents
evidence that the representative reviewed Plaintiff’s claims from each accident
to determine which portion of his injuries was caused by the Third Accident.
After review of Plaintiff’s medical records, Defendant concluded that the Third
Accident merely caused a temporary aggravation of pre-existing conditions. In
light of this decision, Defendant paid all of the medical expenses submitted by
Causey under the MPC until its $100,000 limit was reached and made an
unconditional tender to Plaintiff for $25,000.
        Defendant argues that it cannot be found to have been arbitrary and
capricious in refusing to pay the full amount of Plaintiff’s claim because it
reasonably disputes the cause and severity of his injuries. Defendant bases this
decision on Plaintiff’s medical records, the opinions of two doctors who each
performed an independent medical examination (“IME”) of Plaintiff, the
testimony of Plaintiff’s treating physicians, and Plaintiff’s examination under
oath.
        Plaintiff’s medical records show that Plaintiff was still treating for back
pain and PTSD from the first and second accidents a few months prior to the
Third Accident. After performing an IME of Plaintiff, Dr. Andrew Todd opined
that Plaintiff’s current complaints are a result of the first two accidents. He
                                         5
stated that the Third Accident exacerbated Plaintiff’s preexisting degenerative
condition but that he has since returned to the baseline of pain that he
experienced prior to the Third Accident. Further, Dr. Daniel Trahant,
Plaintiff’s treating neurologist, attributed only 50% of Plaintiff’s treatment to
the second and third accidents. Given this information, this Court cannot say
that Defendant’s decision to offer a tender based only on an exacerbation of
preexisting conditions was “arbitrary, capricious, or without probable cause.” 16
      Further, Plaintiff does not present this Court with any facts suggesting
that Defendant’s position was not reasonable or not in good faith. Plaintiff
complains that payments were not made timely and that no explanation was
given for the $25,000 calculation. These arguments do not make Defendant’s
position regarding the causation and severity of Plaintiff’s injuries arbitrary.
Plaintiff has not shown a material issue of fact as to his claim that Defendant
was in bad faith for failing to tender the full amount of his claim for his injuries.
Accordingly, Defendant is entitled to summary judgment dismissing that
claim.
      Plaintiff also complains that Defendant failed to timely pay his request
for transportation costs. Plaintiff alleges that Defendant failed to pay $5,480
in transportation expenses for nearly four years. Defendant argues that it did
not receive satisfactory proof of loss for these expenses until Plaintiff attached
an affidavit verifying these expenses to his opposition to this Motion.
Defendant argues that prior to receiving this affidavit, the only proof of loss it
had received regarding Plaintiff’s transportation expenses was a handwritten


      16   See La. Bag. Co., Inc., 999 So.2d at 1112–1113.
                                                 6
note from Plaintiff with no explanations. It argues therefore that its delay in
paying these expenses was not in bad faith because it had not yet received
satisfactory proof of loss.
       Section 22:1892 does not define “satisfactory proof of loss.” The Louisiana
Supreme Court has held that a “satisfactory proof of loss” is “only that which
is sufficient to fully apprise the insurer of the insured’s claims.” 17 Louisiana
courts have “adopted liberal rules concerning the lack of formality relative to
proof of loss.” 18 “So long as the insurer obtains sufficient information to act on
the claim, the manner in which it obtains the information is immaterial.” 19
Accordingly, there remains a question of fact regarding whether the
handwritten note submitted by Plaintiff was a satisfactory proof of loss of his
transportation expenses. 20 Such a question is inappropriate for resolution at
the summary judgment stage. This Court cannot therefore enter judgment
regarding Plaintiff’s bad faith claim as to Defendant’s failure to pay his
transportation expenses.


                                     CONCLUSION
       For the foregoing reasons, the Motion is GRANTED IN PART. Plaintiff’s
claim for bad faith in paying his medical expenses is DISMISSED WITH
PREJUDICE. Plaintiff’s claim for bad faith in paying his transportation
expenses remains pending.


       17 Id. at 1119 (internal quotations omitted).
       18 Richardson v. GEICO Indem. Co., 48 So. 3d 307, 314 (La. App. 1 Cir. 2010).
       19 Anco Insulations, Inc. v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa., 787 F.3d 276,

286 (5th Cir. 2015).
       20 “Proof of loss is a ‘question of fact.’” Id.

                                                   7
New Orleans, Louisiana this 25th day of October, 2019.


               ____________________________________
               JANE TRICHE MILAZZO
               UNITED STATES DISTRICT JUDGE




                 8
